in district court. Cooney fears that by defending herself against
                misdemeanor battery she will incriminate herself in a separate proceeding
                for felony stalking. Of course, nothing prevents Cooney from making the
                opposite argument that by defending herself against felony stalking she
                will incriminate herself in a subsequent proceeding for misdemeanor
                battery, thus requiring the district court to also continue the proceeding
                for felony stalking. Even if we were to grant Cooney's request to overrule
                our decision in State v. Kopp, 118 Nev. 199, 204, 43 P.3d 340, 343 (2002), 2
                and allow her to join the misdemeanor battery and felony stalking charges
                in a single proceeding before the district court, Cooney would be in no
                better position. She would still have to decide whether to defend herself
                against one charge and risk incriminating herself with respect to the
                other. Cooney has not convinced us that her dilemma deprives her of her
                constitutional right to testify. Cf. Williams v. Florida, 399 U.S. 78, 83-84
                (1970) ("That the defendant faces such a dilemma demanding a choice
                between complete silence and presenting a defense has never been
                thought an invasion of the privilege against compelled self-
                incrimination."); see also United States v. Hung Thien Ly, 646 F.3d 1307,
                1314-15 (11th Cir. 2011) ("[T]he right to testify is a right to choose
                between the competing rights of testifying and remaining silent."). And
                because Cooney presented no binding case law requiring the justice court
                to grant Cooney's request for a continuance, thereby solving her dilemma,




                      2We note that Cooney makes this argument for the first time on
                appeal. "This court will not consider issues raised for the first time on
                appeal." State v. Wade, 105 Nev. 206, 209 n.3, 772 P.2d 1291, 1293 n.3
                (1989).

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
we conclude that the district court did not abuse its discretion by denying
Cooney's petition, and we
            ORDER the judgment of the district court AFFIRMED. 3


                                                                  J.
                                   Hardesty


                                   po
                                   Parraguirre




cc: Hon. Valerie Adair, District Judge
     Las Vegas Defense Group, LLC
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




      3 Pursuantto NRAP 34(f)(1), we have determined that oral argument
is not warranted in this appeal.



                                     3